Citation Nr: 0818424	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  04-16 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim for Dependency and Indemnity (DIC) benefits 
including whether the death of the service member in service 
was in the line of duty.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The service member served on active duty from July 1986 to 
March 1987.  He died while on active duty.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 decision of the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In October 2005, the appellant testified 
before the undersigned via video conference from the RO.  In 
December 2006, the Board remanded this case.  


FINDINGS OF FACT

1.  In an October 1989 Administrative Decision, the RO 
determined that the death of the veteran, while he was a 
serviceperson, was not shown to have occurred in the line of 
duty and was therefore a bar to his survivor's claim for VA 
benefits.  A notice of disagreement was not received within 
the subsequent one-year period.

2.  Evidence submitted since the RO's October 1989 
Administrative Decision, by itself or when considered with 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
therefore does not raise a reasonable possibility of 
substantiating the claim.




CONCLUSIONS OF LAW

1.  The RO's October 1989 Administrative Decision is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007).

2.  New and material evidence has not been received since the 
RO's October 1989 Administrative Decision; thus, the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2007), 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in September 2003 was sent to the claimant.  
Thereafter, an additional VCAA letter was sent in April 2007.  
Cumulatively, these VCAA notices fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide; and (4) requested that the claimant provide any 
evidence in her possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  See 
Pelegrini II.  

In addition, as this case involves new and material evidence, 
the Board notes that the VCAA notification satisfied the 
directives of Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
Kent, the United States Court of Appeals for Veterans Claims 
(Court) clarified VA's duty to notify in the context of 
claims to reopen.  With respect to such claims, VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  To satisfy this requirement, the Secretary is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  

In this case, the notice letter provided to the appellant in 
April 2007 included the criteria for reopening a previously 
denied claim, the criteria for establishing a basis for the 
current claim, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the appellant was 
informed about what evidence is necessary to substantiate the 
elements required to satisfy Kent.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  

Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the appellant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence she is required to submit in this case; and (2) 
based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The veteran's pertinent records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
records satisfy 38 C.F.R. § 3.326.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

New and Material

In an October 1989 Administrative Decision, the RO determined 
that the death of the veteran, while he was a serviceperson, 
was not shown to have occurred in the line of duty and was 
therefore a bar to his survivor's claim for VA benefits.  The 
appellant did not appeal that decision and it became final.  
38 U.S.C.A. § 7105.  The evidence of record included the 
veteran's service records.  The service records included a 
Report of Investigation (initial and interim) which indicated 
that the veteran had consumed alcohol and a large amount of 
crack cocaine prior to death; a Toxicology Report which did 
not reflect pertinent findings, and the Autopsy Report.  The 
Autopsy Report noted that the post-mortem toxicology was 
negative; however, the veteran expired one week after he had 
been on respiratory support so the toxicological state 
following the veteran's collapse was not reflected in that 
report.  By the testimony of the veteran's friends and 
associates, it was indicated that the veteran had consumed 
and undetermined amount of alcohol in the days preceding his 
initial collapse.  In addition, the toxicology report 
performed at Wuerzburg University Hospital demonstrated 
cocaine within the decedent at the time of his 
hospitalization there.  This history raised the distinct 
possibility that either or both of these substances may have 
ben involved in the decedent's fatal collapse.  However, this 
could not be determined with the requisite degree of medical 
certainty given the unavailability of toxicologic specimens.  
Thus, the cause of death was undetermined.  However, the 
Certificate of Death (Overseas) was more definitive.  The 
listed disease or condition directly leading to death was 
brain death and cardiovascular collapse.  The morbid 
condition leading to primary cause of death was listed as 
encephalomacia and the underlying cause of death was listed 
as drug intoxication.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In July 2003, the current application for dependency and 
indemnity compensation (DIC) benefits was received.  
Accordingly, the issue on appeal is whether new and material 
evidence has been presented to reopen the determination that 
the death of the veteran while he was a service member 
occurred in the line of duty is a bar to VA benefits.

The legal standard of what constitutes "new and material" 
evidence was amended.  This amendment is applicable in the 
instant case as the amendment applies prospectively to claims 
filed on or after August 29, 2001, and this claim was so 
filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In conjunction with the current application to reopen the DIC 
claim, the appellant submitted her own statements in written 
form and in October 2005 video hearing testimony.  In 
addition, she submitted duplicate service records.  

The additional evidence is not new and material.  It does not 
include any competent evidence that cures the prior 
evidentiary defect.  The service records are duplicates of 
records contained in the claims file in October 1989.  

The appellant's statements and testimony are also cumulative 
and duplicative.  Further, since lay persons are not shown to 
possess the appropriate medical expertise and training to 
competently offer an opinion as to current medical diagnoses, 
any statements purporting to do so cannot constitute material 
evidence.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

For these reasons, unsupported lay statements, even if new, 
do not serve as a predicate to reopen a previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
Laypersons are not competent to give a medical opinion as to 
diagnosis or causation. Therefore, statements to that effect 
are not new and material evidence, see Vargas-Gonzalez v. 
West, 12 Vet. App. 321 (1999), and are insufficient to reopen 
the claim.  See Savage v. Gober, 10 Vet. App. 488 (1997); 
Moray.

In sum, the appellant submitted cumulative and duplicate 
evidence.  

New and material evidence has not been received since the 
RO's October 1989 Administrative Decision; thus, the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.






ORDER

The application to reopen the claim of DIC benefits including 
whether the death of the service member in service was in the 
line of duty is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


